IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-10620
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ORACIO CARDOSA-FERREIRA,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:07-CR-361


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Oracio Cardosa-Ferreira (Cardosa) pleaded guilty to one count of illegal
reentry after deportation in violation of 8 U.S.C. § 1326. The advisory guidelines
range of imprisonment was thirty-seven to forty-six months, and the district
court sentenced him to forty-six months of imprisonment.
       Cardosa challenges his sentence as procedurally unreasonable. He argues
that the district court relied on an erroneous fact in imposing the sentence,
namely that Cardosa violated a Texas criminal sex-offender statute by failing to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-10620

register despite previous convictions of indecency with a child. He argues that,
because he was not aware of a duty to register, he would not have been convicted
under this statute and thus the district court should not have relied on his
failure to register as a basis for imposing a sentence at the upper end of the
advisory guidelines range.
      Although Cardosa objected generally to the reasonableness of the sentence
in the district court, he did not specifically object on the grounds that he now
raises on appeal. Thus, we review Cardosa’s argument for plain error only. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007) (concluding that
when a defendant fails to raise a procedural objection below, appellate review is
for plain error only); United States v. Green, 324 F.3d 375, 381 (5th Cir. 2003)
(observing that where an argument on appeal differs from the argument raised
below, this court’s review is for plain error).
      To show plain error, the appellant must show an error that is clear or
obvious and that affects his substantial rights. United States v. Baker, 538 F.3d
324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct. 962 (2009). If the appellant
makes such a showing, this court has the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Cardosa has not shown that any error violated his substantial rights. In
addition to Cardosa’s failure to register as a sex offender, the district court
considered the factors under 18 U.S.C. § 3553(a), the nature and circumstances
of the offense, and Cardosa’s failure to present a compelling reason for returning
to the United States. The district court also found Cardosa’s assertion that he
was unaware that he was not supposed to return to the United States “not
credible.” The court further explained that “a sentence of 46 months would
properly represent the seriousness of the offense here, promote respect for the
law, punish [Cardosa] justly, and hopefully deter [Cardosa] from coming back to
the United States in the future, and protect the public from further crimes in

                                         2
                                 No. 08-10620

which [Cardosa] might engage.” Accordingly, Cardosa has not shown that the
court’s consideration of his failure to register as a sex offender “affected the
outcome of the district court proceedings” and thus violated his substantial
rights. See Baker, 538 F.3d at 333.
      AFFIRMED.




                                       3